NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                         AUG 1 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                          No. 15-10498

                   Plaintiff-Appellee,              D.C. No. 2:94-cr-00251-GEB

    v.
                                                    MEMORANDUM*
 ALVARO DOMARCO-SANCHEZ,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                         for the Eastern District of California
                    Garland E. Burrell, Jr., District Judge, Presiding

                               Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Alvaro Domarco-Sanchez appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Domarco-Sanchez contends that he is entitled to a sentence reduction under

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The district court

correctly concluded that Domarco-Sanchez is ineligible for a sentence reduction

because Amendment 782 did not lower his applicable sentencing range. See 18

U.S.C. § 3582(c)(2); Leniear, 574 F.3d at 673-74. Because the district court

lacked authority to reduce Domarco-Sanchez’s sentence, it had no cause to

consider the 18 U.S.C. § 3553(a) factors. See Dillon v. United States, 560 U.S.
817, 826-27 (2010).

      To the extent that Domarco-Sanchez seeks to challenge his sentence as

procedurally erroneous and substantively unreasonable, these claims are not

cognizable in a section 3582(c)(2) proceeding. See Dillon, 560 U.S. at 831

(section 3582(c)(2) does not permit a plenary resentencing proceeding).

      AFFIRMED.




                                         2                                    15-10498